Case: 2:19-cv-04566-SDM-KAJ Doc #: 14 Filed: 08/03/20 Page: 1 of 9 PAGEID #: 605




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


LISA TERKEURST,

                      Plaintiff,                 :   Case No. 2:19-cv-4566

       - vs -                                        Judge Sarah D. Morrison
                                                     Magistrate Judge Kimberly A. Jolson
COMMISSIONER OF SOCIAL
SECURITY,
                                                 :
                      Defendant.


                                   OPINION AND ORDER

       Lisa Terkeurst (“Plaintiff”) brings this action under 42 U.S.C. § 405(g) and § 1383(c) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

application for Social Security Disability Insurance Benefits. This matter is before the Court on

Plaintiff’s Objection (ECF No. 13) to the Report and Recommendation (“R&R”) issued by the

United States Magistrate Judge on June 22, 2020 (ECF No. 12), recommending that the Court

overrule Plaintiff’s Statement of Errors and affirm the Commissioner’s decision. For the reasons

set forth below, the Court OVERRULES Plaintiff’s Objection, ADOPTS the Magistrate

Judge’s Report and Recommendation, and AFFIRMS the Commissioner’s decision.

I.     BACKGROUND

       A.       Procedural History

       Plaintiff filed an application for Title II Social Security Benefits on December 3, 2015

alleging disability since June 24, 2014. (Admin. Record, 61, 261, ECF No. 6.) Plaintiff’s claims

were denied initially on April 7, 2016, and upon reconsideration on July 6, 2016. (Id. at 186–88,


                                                1
Case: 2:19-cv-04566-SDM-KAJ Doc #: 14 Filed: 08/03/20 Page: 2 of 9 PAGEID #: 606




192–94.) She filed a Request for Hearing on August 24, 2016. (Id. at 199.)

       Administrative Law Judge Noceeba Southern (“ALJ”) held an administrative hearing on

March 27, 2018. (Id. at 58–77.) On July 27, 2018, the ALJ issued an unfavorable decision. (Id. at

36–57.) Plaintiff requested review of the administrative decision to the Appeals Council, which

denied her request and adopted the ALJ’s decision as the final decision of the Commissioner. (Id.

at 1–6.)

       Plaintiff filed this case on October 14, 2019 (ECF No. 1), and the Commissioner filed the

administrative record on December 18 (ECF No. 6). Plaintiff filed a Statement of Specific Errors

(ECF No. 7), and the Commissioner responded (ECF No. 11). On June 22, 2020, the Magistrate

Judge issued her Report and Recommendation. (ECF No. 12.) After a thorough analysis, the

Magistrate Judge recommended affirming the Commissioner’s non-disability finding. On July 6,

Plaintiff timely filed an Objection to the Magistrate Judge’s R&R. (ECF No. 13.)

       B.      Relevant Record Evidence

               1.      Hearing Testimony

       Plaintiff, represented by counsel, appeared and testified at the administrative hearing. At

the outset, the ALJ noted that Plaintiff had previously filed and been denied disability benefits

and she was bound by the previous ALJ’s decision absent new information. (R. at 61.) The ALJ

also confirmed with Plaintiff’s counsel that the date last insured was December 31, 2015. (Id.)

       Plaintiff stated that since her testimony at the previous hearing, her alertness changed.

(Id. at 64.) She described this as “zoning out at lot” or “sleeping with [her] eyes open.” (Id.)

Plaintiff testified that this makes it hard for her to stay focused on what she needs to do. (Id.) She

explained that her doctor increased her medication dosage in mid-2016 to help with this issue,

but it was lowered thereafter due to the side effects it was causing, namely heart palpitations and

                                                  2
Case: 2:19-cv-04566-SDM-KAJ Doc #: 14 Filed: 08/03/20 Page: 3 of 9 PAGEID #: 607




difficulty falling sleeping. (Id. at 67, 69–70.) Plaintiff testified that she drives “[m]aybe once a

week” just a short distance and her typical day includes getting up, taking her medicine,

watching television until her medicine kicks in, and doing chores around the house. (Id. at 70–

71.) She qualified that she often dozes off watching television. (Id. at 71.) She does read, which

helps her fall asleep. (Id.)

        Plaintiff testified that she has not worked since 2011. (Id. at 63.) According to Plaintiff,

she is unable to work due to the sleepiness she experiences and the amount of medicine that she

needs to take to get through the day. (Id. at 67.) She indicated that when she is taking more

medication, she forgets things, including how she gets to physical locations and how to do

routine tasks. (Id. at 68.) However, medication does take the edge off her narcolepsy. (Id. at 72.)

Plaintiff testified that while she rarely called off, she was consistently late for her job at Sam’s

Club. (Id. at 68–69.) She also has difficulty being punctual at appointments. (Id. at 69.) This

results in Plaintiff getting ready hours before she needs to be anywhere. (Id.)

        Plaintiff testified that she was diagnosed with narcolepsy and cataplexy in 2002 or 2004.

(Id. at 65.) She described that she suffers from sleep paralysis, which occurs when she wakes up

in the morning. (Id. at 64.) Plaintiff could not explain why her experience with symptoms of

these disorders were not in any of her doctor’s records, other than she was told “it wasn’t

something that they can test for.” (Id. at 65.) Plaintiff stated that she is also having problems with

anxiety and tension. (Id. at 72.)

        Vocational Expert Connie O’Brien (“VE’) also testified. The VE confirmed that Plaintiff

has past work as a receiving clerk at the skilled, medium exertion level and as a stock clerk at the

semiskilled, heavy exertional level. (Id. at 63.) The VE also verified that the prior ALJ had

determined that Plaintiff was unable to perform past relevant work based on the testimony given

                                                   3
Case: 2:19-cv-04566-SDM-KAJ Doc #: 14 Filed: 08/03/20 Page: 4 of 9 PAGEID #: 608




at that time. (Id.) The ALJ proposed a hypothetical regarding Plaintiff’s residual functional

capacity (“RFC”) 1 to the VE that required Plaintiff to perform at all exertional levels but allowed

Plaintiff to avoid climbing ladders, ropes, and scaffolds, and dangerous hazards such as

unprotected heights and machinery. (Id. at 73–74.) The same hypothetical did require Plaintiff to

perform simple, repetitive tasks, as well as some moderately complex tasks in a routine

environment, no more than occasional contact with others, and the ability to maintain attention

and concentration for at least two-hour periods. (Id. at 74.) The VE testified that given these

parameters, Plaintiff could perform work as a floor waxer, dishwasher, and kitchen worker. (Id.)

       The ALJ posed a second hypothetical with the same limitations as the first but in

addition, Plaintiff would be allowed to take naps or walk around at break time, and have the

ability to work with a sit/stand and would need a sit/stand every two hours for ten minutes. (Id. at

74–75.) The VE testified that Plaintiff would be able to perform the same work as the first

hypothetical but there would be less jobs available in the national economy. (Id. at 75.) The ALJ

posed a third hypothetical with the same limitations as the second hypothetical but in addition,

Plaintiff would be absent one day a month and late for work one day a month, and need an

additional break. The VE testified that an additional break would be an accommodation and that

missing work and being late two days a month would likely be work preclusive. (Id. at 76.) The

VE also confirmed that Plaintiff’s past work could not be performed for the second and third

hypotheticals. (Id.)

               2.      Dr. Walter’s Medical Opinions

       Plaintiff first saw Dr. Timothy Walter, Capitol Sleep Medicine, on November 19, 2014.



       1
         A claimant’s RFC is an assessment of “the most [she] can still do despite [her]
limitations.” 20 C.F.R. § 404.1545(a)(1).
                                               4
Case: 2:19-cv-04566-SDM-KAJ Doc #: 14 Filed: 08/03/20 Page: 5 of 9 PAGEID #: 609




(Id. at 376.) Dr. Walter noted that Plaintiff was diagnosed with narcolepsy without cataplexy

over 10 years ago. (Id.) He described the various problems Plaintiff reported while taking

different medications for the disorder. (Id.) Dr. Walter concluded that Plaintiff’s clinical history,

symptoms, and physical exam findings were consistent with a diagnosis of sleep disordered

breathing. (Id. at 378.) Dr. Walter advised Plaintiff to exercise caution while driving and exercise

regularly. (Id.) He also recommended a sleep study and prescribed her new medication. (Id.)

        Dr. Walter next saw Plaintiff on February 24, 2015. (Id. at 372.) Dr. Walter noted that

Plaintiff was unable to afford the medication he prescribed and the sleep study recommended.

She complained of snoring, awaking short of breath, and depression. (Id.) Dr. Walter

recommended that Plaintiff continue to take her originally prescribed medication, advised her to

exercise extreme caution driving, and requested she follow up when she could have a sleep study

performed. (Id. at 374.) He also noted a diagnosis of obstructive sleep apnea. (Id.) During her

visit on August 26, 2015, Dr. Walter noted that Plaintiff complained of feeling tense, and

indicated that she would be able to afford the recommended medication in November. (Id. at

369.)

        On July 7, 2016, Dr. Walter filled out a Sleep Disorders Medical Statement. (Id. at 380.)

Dr. Walter indicated Plaintiff’s diagnosis as narcolepsy without cataplexy causing excessive

daytime sleepiness, which is managed by medication. (Id.) Dr. Walter noted that Plaintiff’s

physical and mental impairments were reasonably consistent with the symptoms described and

that Plaintiff’s impairments lasted or could be expected to last at least 12 months. (Id. at 381.)

Dr. Walter described Plaintiff’s limitations as needing to avoid power machinery, limiting

operation of motor vehicles, needing breaks at unpredictable intervals in the workday, and

inability to be punctual within customary, strict tolerances and sustain attention for an extended

                                                  5
Case: 2:19-cv-04566-SDM-KAJ Doc #: 14 Filed: 08/03/20 Page: 6 of 9 PAGEID #: 610




period of time. (Id. at 381–82.) Dr. Walter also opined that Plaintiff’s impairments were likely to

produce good and bad days, and cause an absence from work about twice a month. (Id. at 382.)

       C.      The ALJ’s Decision

       The Magistrate Judge accurately described the ALJ’s decision. (See R&R, 4–6, ECF No.

12.) At step four of the sequential process, 2 the ALJ set forth Plaintiff’s RFC as follows:

       After careful consideration of the entire record, the undersigned finds that, through
       the date of last insured, the claimant had the residual functional capacity to perform
       a full range of work at all exertional levels but with the following nonexertional
       limitations: she cannot climb ladders, ropes, and scaffolds, and cannot work around
       hazards, such as unprotected heights or dangerous machinery. As the result of
       medically determinable mental impairments, the claimant can perform simple
       repetitive tasks, as well as some moderately complex tasks, in a routine
       environment where there are infrequent changes and that do not require more than
       occasional contact with others or high production demands. She has the ability to
       maintain attention and concentration for at least two-hour periods.

(R. at 45.) The ALJ also noted that:

       Little weight is . . . given to the opinions of the claimant’s treating provider Dr.
       Walter . . . . Though Dr. Walter did examine the claimant during the relevant period,
       the undersigned notes that the opinions provided by Dr. Walter are dated after the
       expiration of the claimant’s last date insured so it is difficult to determine what

       2
          Social Security Regulations require ALJs to resolve a disability claim through a five-
step sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a
dispositive finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d
727, 730 (6th Cir. 2007), if fully considered, the sequential review considers and answers five
questions:
        1. Is the claimant engaged in substantial gainful activity?
        2. Does the claimant suffer from one or more severe impairments?
        3. Do the claimant’s severe impairments, alone or in combination, meet or equal
        the criteria of an impairment set forth in the Commissioner’s Listing of
        Impairments, 20 C.F.R. Subpart P, Appendix 1?
        4. Considering the claimant’s residual functional capacity, can the claimant
        perform his or her past relevant work?
        5. Considering the claimant’s age, education, past work experience, and residual
        functional capacity, can the claimant perform other work available in the national
        economy?
See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                   6
Case: 2:19-cv-04566-SDM-KAJ Doc #: 14 Filed: 08/03/20 Page: 7 of 9 PAGEID #: 611




       portions, if any, of his opinions reference the relevant time period.

(Id. at 49–50.)

       Relying on the VE’s testimony, the ALJ determined that, through her date last insured,

Plaintiff could make a successful adjustment to other work that exists in significant numbers in

the national economy. (Id. at 52.) She therefore concluded that Plaintiff was not disabled under

the Social Security Act during the relevant period. (Id.)

II.    STANDARD OF REVIEW

       If a party objects within the allotted time to a report and recommendation, the Court

“shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Fed.

R. Civ. P. 72(b). Upon review, the Court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The Court’s

review “is limited to determining whether the Commissioner’s decision ‘is supported by

substantial evidence and was made pursuant to proper legal standards.’” Ealy v. Comm’r of Soc.

Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,

241 (6th Cir. 2007)); see also 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence, shall be conclusive . . . .”).

III.   ANALYSIS

       In her Statement of Specific Errors, Plaintiff asserts two assignments of error, only one of

which forms the basis of her Objection to the Magistrate Judge’s R&R. Plaintiff contends that

the ALJ erred when she discredited Dr. Walter’s medical statement because it was dated after the

date last insured even though Plaintiff was treated for narcolepsy throughout the relevant time

period. Plaintiff argues that the Magistrate Judge erred when she reached the same conclusion.

                                                   7
Case: 2:19-cv-04566-SDM-KAJ Doc #: 14 Filed: 08/03/20 Page: 8 of 9 PAGEID #: 612




       “Insured status is required to receive social security benefits.” Thomas v. Comm’r of Soc.

Sec., No. 2:18-cv-108, 2019 WL 2414675, at *3 (S.D. Ohio June 7, 2019). “Evidence of

disability obtained after the expiration of insured status is generally of little probative value.”

Strong v. Soc. Sec. Admin., 88 F’Appx 841, 845 (6th Cir. 2004). In order to be considered, such

evidence “must relate back to the claimant’s condition prior to the expiration of her date last

insured.” Wirth v. Comm’r of Soc. Sec., 87 F’Appx 478, 480 (6th Cir. 2003). Here, there is no

dispute that Plaintiff’s date last insured was December 31, 2015. Dr. Walter’s medical statement

is dated July 7, 2016, approximately seven months after Plaintiff’s date last insured. While

Plaintiff argues that nothing in the record suggests that Dr. Walter’s opinions would have

changed after the date last insured, it is also true that nothing in the record indicates Dr. Walter’s

medical statement relates to something before the date last insured. Plaintiff acknowledges the

latter but nonetheless asks the Court to speculate as to the former. (See R&R, 9.) The Court

declines to do so. As this Court has previously explained, it does not matter whether Dr. Walter

treated Plaintiff previously: “anything past the date last insured does not carry weight in a

disability determination.” Thomas, 2019 WL 2414675, at *3.

       Moreover, Plaintiff’s statement that “[e]ven the Magistrate Judge acknowledged that

there was evidence that Dr. Walter’s opinions related back to the relevant time period” is

patently untrue. (Obj., 2, ECF No. 13.) Rather, the Magistrate Judge explained that while “the

ALJ acknowledged that [Dr. Walter] ‘examine[d] the claimant during the relevant time period,’”

she “emphasized that his ‘opinions [were] dated after the expiration of the claimant’s date last

insured.’” (R&R, 9 (quoting R. at 49–50).)

       Accordingly, the Court finds, as did the Magistrate Judge, that the ALJ properly weighed

Dr Walter’s medical statement and concluded that Plaintiff was not disabled. Plaintiff’s

                                                   8
Case: 2:19-cv-04566-SDM-KAJ Doc #: 14 Filed: 08/03/20 Page: 9 of 9 PAGEID #: 613




Objection is OVERRULED.

IV.    CONCLUSION

        Based upon the foregoing, and pursuant to Rule 72(b) of the Federal Rules of Civil

Procedure, after a de novo determination of the record, this Court concludes that Plaintiff’s

objection to the Report and Recommendation of the Magistrate Judge is without merit. The

Court, therefore, OVERRULES Plaintiff’s Objection (ECF No. 13), ADOPTS the Magistrate

Judge’s Report and Recommendation (ECF No. 12), and AFFIRMS the Commissioner’s

decision. The Clerk is DIRECTED to ENTER JUDGMENT in accordance with this Order and

terminate this case from the docket records of the United States District Court for the Southern

District of Ohio, Eastern Division.

       IT IS SO ORDERED.

                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE




                                                 9
